Matter of Aston Treasure (2018 NY Slip Op 03606)





Matter of Aston Treasure


2018 NY Slip Op 03606


Decided on May 17, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 17, 2018

Acosta, P.J., Tom, Mazzarelli, Kern, Singh, JJ.


6615 92234/07

[*1]In re Aston Treasure, etc.
Ben Treasure, Petitioner-Respondent,
vThelma Treasure, Respondent-Appellant.


Tilem & Associates, P.C., White Plains (Peter H. Tilem of counsel), for appellant.
Dealy, Silberstein & Braverman LLP, New York (Laurence J. Lebowitz of counsel), for respondent.

Order, Supreme Court, Bronx County (Howard H. Sherman, J.), entered on or about June 21, 2017, which granted respondent's motion to vacate a settlement agreement, unanimously affirmed, with costs.
The court correctly concluded that appellant, guardian of the incapacitated person (IP) before the IP's death, was authorized, after the IP's death, to pay only reasonably anticipated administrative expenses of the guardianship and that all other assets passed to the IP's estate (see Matter of Shannon, 25 NY3d 345 [2015]). Thus, appellant lacked authority to make payment to respondent from the IP's estate in exchange for his waiver of any claim to further distribution from the estate.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 17, 2018
CLERK